DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 6, 2022 has been entered.

Status of Claims
This action is in reply to the RCE, amendments and arguments filed on May 6, 2022. Claim 1 has been amended. Claims 1 and 3-20 are currently pending and have been examined.

Response to Arguments
101: Applicant’s arguments and amendments with respect to the 101 rejection have been fully considered but are not persuasive.
The Applicant argues that the Examiner has not performed prong One analysis because of “snippets” recited that do not recite an abstract idea within any grouping as outlined by 2019 PEG and 2019 PEG Update. Applicant cites the Enfish case in support of Examiner’s duty to evaluate claims as whole in light of the specification per prong One analysis.
The Examiner disagrees with the Applicant’s analysis. Firstly, “a claim recites a judicial exception when the judicial exception is “set forth” or “described” in the claim”, see 2019 PEG October Update, page 1.  The PEG Updates clarifies Examiner’s prong one analysis guidance by stating “evaluate the claim to determine whether it sets forth or describes an abstract idea in accordance with the examination instructions in the 2019 PEG and the groupings of abstract ideas that are further clarified in Section II of this update”, see 2019 PEG October update. As such, in light of the guidance, the Examiner has fulfilled Prong One analysis requirements in that the Examiner has listed the limitations that cite the abstract idea minus the additional elements that are analyzed in prong 2 and Step 2B. However, for further clarity, Examiner has listed the entirety of the claim limitations that recite the abstract idea (minus the additional elements analyzed in prong 2 and step 2B) in the updated 101 rejection below. 
Secondly, the claims are interpreted in light of the Specification, however, the specification is not read into the claims (“The court explained that "reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim." see MPEP 2111). “The broadest reasonable interpretation does not mean the broadest possible interpretation. Rather, the meaning given to a claim term must be consistent with the ordinary and customary meaning of the term (unless the term has been given a special definition in the specification), and must be consistent with the use of the claim term in the specification and drawings. Further, “the broadest reasonable interpretation of the claims must be consistent with the interpretation that those skilled in the art would reach.” See MPEP 2111. As such, Applicant’s claims of faster communication and better experience from par. 5 and 6 of the specification as filed do not necessarily integrate the abstract idea into a practical application because under BRI, no limitation and/or additional elements are claimed that illustrate the faster communications. Instead, the cited limitations are merely a business process improvement (see MPEP, 2106.05(a) regarding at least “Accelerating a process of analyzing audit log data when the increased speed comes solely from the capabilities of a general-purpose computer” and “Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase”). Applicant also recites integration of timers into a practical application in pp 3-4. Again, for the same reasons above, the Applicant’s argument amounts to an improvement of a business process, as Applicant’s recited limitations do not list any additional technological elements that are improvements.
Applicant reiterates the arguments for prong 1 for prong 2 and step 2B. The previous arguments stated by the Examiner negate Applicants arguments.
Therefore, the 101 rejection is maintained.
103: Applicant’s arguments and amendments with respect to the 103 rejection have been fully considered and are persuasive.
The closest art of record are US 20160036652 A1 (Bellini) directed to managing service level agreements, US 10447853 B1 (Ouimette) directed to managing multiple agent communication sessions, and US 20150256675 A1 (Sri) directed to improving goal-directed textual conversations between agents and customers. Bellini teaches tracking compliance to SLA during a customer support session. Ouimette teaches agent call management based on availability and/or other metrics. Sri teaches managing customer calls based on mood metrics associated with the customer.
None of the references, alone or in combination, teach “tracking a duration of time between the sending the agent message to the customer and the receiving the subsequent customer message from the customer”, “determining a level of engagement of the customer based on the duration of time”, “determining an expected response time target for responding to the subsequent customer message by the messaging system based on the level of engagement, wherein the greater the level of engagement the shorter expected response time target”, “generating a listing indicating the expected response time target and a plurality of second response time targets determined for a plurality of second subsequent customer messages associated with a plurality of second customers by the messaging system (), the listing prioritizing preparation of subsequent agent messages in response to said subsequent customer message and said second subsequent customer messages based on the expected response time target and the plurality of second response time targets”. 
As such, the 103 rejection is withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 3-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

In the instant case claims 1 and 3-20 are directed to a process.

Claim 1 is directed to the abstract idea of customer service conversation management which is grouped under managing personal behavior or relationships or interactions between people subgrouping of certain methods of organizing human activity and mental processes grouping in prong one of step 2A. (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1 recites “receive a customer message … and sending the customer message … the customer message comprising a customer service conversation”, “receiving, …, the customer message …”, “sending an agent message … the agent message further comprising the customer service conversation”, “receiving a subsequent customer message … and sending the subsequent consumer message …, the subsequent customer message responding to the agent message, and the subsequent customer message further comprising the customer service conversation”, “tracking a duration of time between the sending the agent message to the customer and the receiving the subsequent customer message from the customer …”, “determining a level of engagement of the customer based on the duration of time …”, “determining an expected response time target for responding to the subsequent customer message … based on the level of engagement …”, “generating a listing indicating the expected response time target and a plurality of second response time targets determined for a plurality of second subsequent customer messages associated with a plurality of second customers by the messaging system, the listing prioritizing preparation of subsequent agent messages in response to said subsequent customer message and said second subsequent customer messages based on the expected response time target and the plurality of second response time targets …”. Accordingly, the claims recite an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance). 

This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “an adaptive response timer system”, “a messaging system”, “one or more processors”, “an agent computing device”, and “a customer computing device” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular technological environment or field of use (see MPEP 2106.5 (f), (h)). Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. implement) the acts of managing the customer service conversation. Furthermore, the additional elements of “presenting the listing …” merely add insignificant extra‐solution activity to the judicial exception because the limitation amounts to mere data gathering, selecting particular data source or type of data to be manipulated, or insignificant application (see MPEP 2106.05(g)). As such, the additional elements do not integrate the abstract idea into a practical application.

When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of managing customer service conversation using computer technology (e.g.: processors(s), see PGPUB ¶ [0040]). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)).

Hence claim 1 is not patent eligible.

As per dependent claims 3-15 and 17-20, these claims further define the abstract idea noted in claim 1. Furthermore, the dependent claims do not recite any additional elements. As such, the dependent claims 3-15 and 17-20 are similarly not patent eligible under the two step subject matter eligibility analysis of 2019 PEG October update.

As per dependent claim 16, the dependent claim recite the additional elements of “presenting the updated listing to the agent on the agent computing device”. The additional elements are considered to add insignificant extra‐solution activity to the judicial exception when considered for patent eligibility under Prong Two of Step 2A. Even in combination, these additional elements do not integrate the abstract idea into a practical application. Furthermore, in step 2B, as noted above, the additional elements are also determined to add insignificant extra‐solution activity to the judicial exception. Furthermore, the dependent claim includes no indication that it involved an ordered combination of steps that are enough to indicate that the dependent claim include material amounts to be significantly more that the abstract idea. For these reasons, there is no inventive concept in the dependent claims, and thus the dependent claim is not patent eligible.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROCK E TURK whose telephone number is (571)272-5626. The examiner can normally be reached Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BROCK E TURK/Examiner, Art Unit 3692                                                                                                                                                                                                        /DAVID P SHARVIN/Primary Examiner, Art Unit 3692